Citation Nr: 0822975	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO. 06-33 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial increased evaluation for residuals 
of an arthroscopy of the left knee for debridement of the 
meniscus and plica, currently evaluated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel










INTRODUCTION

The veteran served on active duty from October 1985 to 
February 1986 and from January 2003 to July 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which denied the benefit sought on 
appeal.

In an October 2006 rating decision, the RO granted service 
connection for tinnitus and assigned a 10 percent disability 
evaluation, effective July 24, 2005. A review of the 
veteran's claims folder does not reveal that a notice of 
disagreement has been filed relative to the effective date 
assigned by the decision, and the veteran is in receipt of 
the maximum schedular evaluation for the disorder. Therefore, 
this matter is not before the Board. Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) and Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).


FINDINGS OF FACT

1. Based on the clinical findings of record, there is no 
evidence of ankylosis of the left knee or of recurrent 
subluxation or lateral instability of the left knee.

2. Based on the clinical findings of record, there is no 
evidence of limitation of flexion to 30 degrees in the left 
knee or of limitation of knee extension to 15 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of an arthroscopy of the left knee for debridement 
of the meniscus and plica have not been met. 38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5055, 5256-5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in May 2006. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; and, (3) informing the 
veteran about the information and evidence he was expected to 
provide. Additionally, a May 2006 letter informed the veteran 
of how the RO assigns disability ratings and effective dates 
if a claim for service connection or an increased rating is 
granted and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The available 
service treatment records, VA medical treatment records, and 
lay statements from the veteran are associated with the 
claims file. 

The veteran was afforded a VA examination. See Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim."). 

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claim

The veteran contends that his residuals of an arthroscopy of 
the left knee for debridement of the meniscus and plica is 
more severe than the current 10 percent disability evaluation 
assigned for the knee reflects. Having carefully considered 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the veteran's subjective reports 
of the severity of the disorder, as applied to the applicable 
rating provisions, are not substantiated by the competent 
clinical evidence of record, and because the preponderance of 
the evidence is against the claim, the appeal will be denied. 
Massey v. Brown, 7 Vet. App. 204 (1994); Caluza v. Brown, 7 
Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table) (Generally observing that in the 
evaluation of evidence, VA adjudicators may properly consider 
internal inconsistency, facial plausibility and consistency 
with other evidence submitted on behalf of the veteran); 
Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); 
(Holding that the Board has the "authority to discount the 
weight and probative value of evidence in light of its 
inherent characteristics in its relationship to other items 
of evidence."). 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the veteran is appealing 
the initial assignment of a disability rating, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time. Fenderson v. West, 12 Vet. App. 119 (1999).
A veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the veteran on motion. The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled. However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40. The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations. The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups. 38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995). 

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Where 
there is x-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the Diagnostic 
Code, a 10 percent rating is for assignment for each major 
joint affected. 38 C.F.R. § 4.71, Diagnostic Codes 5003, 
5010. The shoulders and the knees are considered major 
joints. 38 C.F.R. § 4.45.

Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be 
considered as points of contact which are diseased. 38 C.F.R. 
§ 4.59.

The veteran is currently rated at 10 percent for a left knee 
disability, under 38 C.F.R. § 4.71a, Diagnostic Code 5259. 
Under this Diagnostic Code, a 10 percent rating is assigned 
for removal of the semilunar cartilage. It is noted that a 10 
percent disability evaluation is the highest schedular rating 
available under this diagnostic code.

With regard to limitation of motion, a 10 percent rating is 
assigned under Diagnostic Code 5260 when flexion of the knee 
is limited to 45 degrees; while a 20 percent rating is 
assigned when flexion is limited to 30 degrees. 
Alternatively, under 38 C.F.R. § 4.71a Diagnostic Code 5261, 
a 10 percent rating is assigned when extension of the knee is 
limited to 10 degrees; and a 20 percent rating is assigned 
when extension is limited to 15 degrees. The normal range of 
motion for the knee is flexion to 140 degrees and extension 
to zero degrees. 38 C.F.R. § 4.71, Plate II.

With regard to instability, ratings are assigned depending on 
whether the impairment of a knee, involving either recurrent 
subluxation or lateral instability, is slight, moderate or 
severe, and evaluated from 10 to 30 percent disabling. See 38 
C.F.R. § 4.71a, Diagnostic Code 5257.

In June 2005, the veteran underwent a VA examination. The 
veteran reported injuring his left knee while in service and 
undergoing surgery in March 2004 to debride the meniscal and 
plica. The veteran reported no recent flare-ups requiring 
medical attention for either knee. The examiner noted the 
veteran had a normal gait and station. He used no aids to 
ambulate. Flexion and extension was 0-140 degrees. There was 
negative Lachman and McMurray signs. There was no medial or 
lateral collateral ligament laxity noted when the knees were 
at 0-30 degrees of flexion. The examiner reported these 
normal findings stayed normal with three iterations, without 
pain, fatigue, or decreased range of motion. The examiner 
noted the examination was a normal physical examination of 
the knees. The examiner stated he could not ascribe any 
physical diagnosis, nor attribute any physical impairment to 
the complaint of knee pain by the veteran, neither did it 
interfere with activities of daily living or usual 
occupation. 

In an August 2006 written statement on VA Form 9, the veteran 
stated that he still had pain on occasion and the knee "gave 
out" on him going up stairs on a couple of occasions. The 
veteran also reported he heard it "click" once in a while. 

As noted above, neither the VA examination report, nor the VA 
treatment records, nor the veteran's own statement, show 
compensable limitation of motion. The veteran showed range of 
motion in his left knee from at least 0 to 140 degrees each 
time it was measured. 140 degrees of flexion greatly exceeds 
the 45 degrees of flexion which is required for a compensable 
rating.

There is no objective clinical evidence of dislocated 
cartilage, with frequent episodes of "locking," or effusion 
into the knee joints. Nor is there any medical evidence of 
ankylosis. Therefore Diagnostic Codes 5258 and 5256 are not 
for application.

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45. 
See also DeLuca v. Brown, 8 Vet. App. 202 (1995). However, 
there is no indication that pain, weakness, fatigability, or 
incoordination has caused any functional loss. Even following 
knee surgery, the veteran had flexion to 140 degrees without 
pain.

Similarly, the VA treatment records associated with the file 
do no show any objective evidence of instability present in 
the veteran's left knee. As such, an additional compensable 
rating is not available for the left knee based on 
instability.

As the criteria for a rating in excess of 10 percent have not 
been met with respect to the veteran's left knee, the 
veteran's claim is denied.

	
	(CONTINUED ON NEXT PAGE)




ORDER

An initial increased evaluation for residuals of an 
arthroscopy of the left knee for debridement of the meniscus 
and plica, currently evaluated as 10 percent disabling, is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


